Citation Nr: 0105990	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-08 343A	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 until 
February 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 1999 
rating decision which, among other things, denied service 
connection for PTSD and pes planus.


REMAND

The veteran's records reflect that he served in the in the 
Republic of Vietnam between July 1970 and February 1971 with 
a military occupational specialty of combat engineer.  He 
received medals and citations which included the National 
Defense Service Medal, the Vietnam Service Medal and the 
Vietnam Commendation Medal with 60 device.  

The veteran asserts that he now has PTSD and pes planus which 
were incurred in and or aggravated as the result of his in-
service experiences.  At an October 1998 VA examination, he 
reported problems with anxiety and anxiety attacks, and an 
inability to handle groups of people.  He related that he had 
gone for counseling at the Southwest Mental Health Services 
two years earlier, and was told that he had PTSD.  The Board 
also notes that, in correspondence to the RO received in 
March 1999, the veteran indicated that he had been told by a 
psychologist at New River Mental Health that he suffered from 
PTSD.  It does not appear that these records have been 
obtained by the RO.  

As for the pes planus claim, a November 1968 entry 
examination revealed that the veteran entered active duty 
with mild pes planus and a history of symptoms relative to 
his left ankle.  Neither was considered disqualifying.  He 
was treated for pes planus in December 1968.  Thereafter, no 
medical evidence of pes planus was presented until October 
1998 when the veteran was found to have a flattened arch on 
VA examination.  The veteran attributed the problem to his 
military service.  Consequently, given the evidence showing a 
current disability, and the need to treat pes planus during 
military service, the Board finds that further development is 
required by way of medical opinion evidence.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the act, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, a remand is required.

For the reasons set forth above, the Board finds that further 
evidentiary development is required, especially in light of 
the Veterans Claims Assistance Act of 2000.  Accordingly, 
this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2. The RO should ask the veteran to 
provide additional information regarding 
any evidence of current or past treatment 
for his claimed PTSD and pes planus, and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (2000).  
Specifically, he should be asked to 
provide the complete names and addresses 
of all facilities where he received 
treatment for either of his claimed 
disabilities, to include the Southwest 
Mental Health Services and New River 
Mental Health.  The veteran should be 
given a reasonable opportunity to respond 
to the RO's communications.  The RO 
should obtain all records identified, 
including any from VA treatment 
facilities.  The RO should also undertake 
reasonable efforts to corroborate the 
occurrence of in-service stressors 
claimed by the veteran to be the basis 
for a diagnosis of PTSD.

3.  After the above-requested development 
has been completed, the veteran should 
again be afforded a VA examination to be 
conducted by a psychiatrist to determine 
whether he has PTSD attributable to 
military service.  Psychological testing 
should be accomplished.  The claims 
folder and a copy of this remand should 
be made available to the examiner prior 
to evaluation.  The examiner should state 
with specificity and supporting rationale 
whether the veteran has PTSD, and if so, 
whether it is related to any incident of 
military service.  The opinion should be 
supported by the evidence of the record 
and the examiner should specifically 
refer to all medical principles relied on 
in forming any opinion.  The examiner 
should explain his/her opinion(s) in 
light of other opinions of record, such 
as the October 1998 assessment by VA.

4.  The veteran should also be afforded a 
VA podiatry examination.  All necessary 
tests and studies should be accomplished 
and clinical manifestations should be 
reported in detail.  The claims folder 
and a copy of this remand should be made 
available to the examiner prior to 
evaluation.  The examiner should indicate 
whether the veteran has pes planus.  If 
so, an opinion should be provided as to 
the medical probabilities that pes planus 
is attributable to military service.  The 
examiner should specifically state the 
medical probabilities that pes planus 
underwent a worsening during the 
veteran's period of military service, 
especially in light of his needing in-
service care.  

5.  The RO should review the reports of 
the examinations to ensure that 
requirements of the foregoing paragraphs 
have been satisfied.  If they have not, 
the report(s) should be returned for 
necessary corrective action, as 
appropriate.  The RO should thereafter 
re-adjudicate the claims.  If any benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


